Case: 16-10100      Document: 00513804297         Page: 1    Date Filed: 12/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-10100
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 20, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CAYETANO SANDOVAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-133-1


Before DENNIS, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Cayetano Sandoval raises an
argument that is foreclosed by Almendarez-Torres v. United States, 523 U.S.
224 (1998), which held that convictions used to enhance a sentence under
8 U.S.C. § 1326(b)(2) need not be set forth in the indictment. Accordingly, the
motion for summary affirmance is GRANTED, the alternative motion for an




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10100   Document: 00513804297    Page: 2   Date Filed: 12/20/2016


                               No. 16-10100

extension of time to file a brief is DENIED, and the judgment of the district
court is AFFIRMED.




                                     2